Citation Nr: 1647264	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-49 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for hypertension, including as secondary to herbicide exposure.

2. Entitlement to service connection for a kidney disorder, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He was awarded a Purple Heart Medal for injuries sustained while serving in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the VARO in New York, New York.

The Veteran testified at a May 2013 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The Board remanded the appeal for additional development in November 2013 and April 2016.  There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, it is ready for adjudication.

The issue of entitlement to service connection for coronary artery disease, secondary to herbicide exposure, has been raised by the record in a December 2013 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

2. Hypertension was not shown in service, did not manifest to a compensable degree within one year of service, and is not causally or etiologically related to service, to include in-service exposure to herbicides.

3. A kidney disorder, to include chronic renal failure and kidney cell carcinoma, was not shown in service, did not manifest to a compensable degree within one year of service, is not causally or etiologically related to service, to include in-service exposure to herbicides, and was not caused by or permanently worsened in severity by a service-connected disability.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service, is not presumed to have been incurred in service, nor is it due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2. A kidney disorder was not incurred in or aggravated by service, is not presumed to have been incurred in service, is not due to herbicide exposure, nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with hypertension and kidney cell carcinoma.  Both diseases are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including hypertension and malignant tumors, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As discussed below, the Veteran's hypertension and kidney cancer did not manifest within one year from the date of his separation from service.  Therefore, the one-year presumption does not apply.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Next, for purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" means actual service in country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam-era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  

The Veteran's DD-214 reflects service in Vietnam.  For such veterans, exposure to herbicides is presumed.  Therefore, assuming exposure to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  See 38 C.F.R. § 3.309(e), Note 3.  It also does not include chronic renal failure or kidney cell carcinoma.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  

Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical disability, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Hypertension

The Veteran contends that hypertension is related to or caused by exposure to herbicides or to the stress of service.  As an initial matter, the entrance examination dated in July 1967 does not diagnose or show hypertension.  Therefore, he is presumed to have been sound upon entrance to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Next, the Veteran has been diagnosed with hypertension.  Specifically, in a 1993 letter, his treating physician stated that he had been treating the Veteran for hypertension since 1986.  A January 2014 VA examiner indicated that the Veteran had been diagnosed with hypertension since the mid-1980s.  Therefore, a current diagnosis is shown.

As to in-service incurrence, service treatment records are negative for a diagnosis of or treatment for hypertension during service.  The evidence includes blood pressure readings of 136/78 upon entrance to service in July 1967 and 118/72 at the separation examination in November 1969.  While the November 1969 Report of Medical History indicated that he had a history of high or low blood pressure, this was based on the Veteran's self-report.  While he is competent to report symptoms, such as elevated blood pressure readings, he is not competent to diagnose hypertension.  See Jandreau, 492 F.3d 1372, 1377.  

Furthermore, the probative value of the Veteran's self-report of high or low blood pressure (although assuming that he meant an elevated blood pressure) during service is outweighed by the fact that his service treatment records do not document a diagnosis of hypertension or reflect elevated blood pressure readings for purposes of VA compensation under 38 C.F.R. § 4.104, Diagnostic Code 7101 (defining hypertension as the diastolic blood pressure as predominantly 90 mm or greater which must be confirmed by readings taken two or more times on at least three different days).  Therefore, the weight of the evidence supports a finding that the Veteran's hypertension did not manifest during service.  

Next, hypertension did not manifest to a compensable degree within a year of service separation.  At the time the Veteran filed his claim in 2007, he reported that hypertension began in 1986.  This is consistent with the 1993 letter from his physician who stated that he had been treating the Veteran for hypertension since 1986.  He subsequently testified in May 2013 that he was told that his blood pressure was "escalated" or "borderline" in 1973, when he first obtained his commercial driver's license but that he could still drive.  Even assuming that he developed symptoms of hypertension as early as 1973, this is well outside the one-year presumption period.  Therefore, the claim cannot granted based on the one-year legal presumption for certain chronic disease such as hypertension.

Further, as hypertension is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.  Similar to the analysis above, even if hypertension manifested in 1973 by an escalated blood pressure reading as the Veteran testified and it was to a compensable degree, at best this suggests an onset three years after separation from service.  Therefore, by definition, as hypertension was not shown to 1973 at the earliest (with documentation of hypertension beginning in 1986), this lengthy period without symptoms, complaints, or treatment supports a finding that there had not been ongoing symptomatology and weighs against a finding of continuity.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of the above, the preponderance of the evidence is against the claim for service connection based on continuity of symptomatology and the appeal is denied on this basis as well.

As to the issue of whether there is a medical nexus between hypertension and service, the Veteran was afforded a VA examination in January 2014.  The examiner opined that hypertension was not related to service as it occurred several years following discharge from service and there were no abnormal blood pressure readings in the service treatment records.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the examiner's opinion as to nexus to be of great probative value and service connection on the basis of medical nexus is denied.

Next, the Veteran asserts that hypertension resulted from herbicide exposure during his service in the Republic of Vietnam.  As noted above, herbicide exposure is presumed based on verified service in Vietnam.  Nevertheless, service connection is not, by regulation, granted on a presumptive basis for hypertension.  See 38 C.F.R. § 3.309(e).  Further, in July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The Secretary, based upon Update 2008 and prior NAS reports, specifically concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam was not warranted for hypertension.  See 75 Fed. Reg. 32540 (June 8, 2010).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), hypertension was specifically excluded.  38 C.F.R. § 3.309(e), Note 3.  Therefore, service connection on the basis of presumed exposure to Agent Orange is denied.

This is consistent with an addendum medical opinion obtained in April 2016 as to whether the Veteran's hypertension was related to or caused by his service, to include his presumed exposure to herbicides.  The examiner noted that she had reviewed the claims file and opined that hypertension was not likely related to service or Agent Orange.  She noted that hypertension was diagnosed many years following separation from service.  She stated that although an etiology could not be determined, the hypertension could be related to his long history of alcohol use, or genetic factors, or other factors which are not service related.  

This opinion is adequate as the examiner reviewed the claims folder, considered the Veteran's reported history, and provided an adequate rationale for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, based on the competent evidence of record, hypertension is not related to or caused by active duty service or within a year thereafter, and has not been continuous since that time.  Therefore, service connection on a direct or presumptive basis, including as related to or caused by herbicide exposure, is denied.

The Board has considered the Veteran lay statements that hypertension is the result of either herbicide exposure during service or stress during service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

As a layperson, however, under the particular facts of this case where there is no evidence of hypertension in service and there is evidence against a causal nexus between herbicide exposure and hypertension, the Veteran is not capable of making medical conclusions relating hypertension to herbicide exposure in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" disorder beyond lay competency to diagnose).  

Hypertension is a complex disorder which requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology, and the Veteran's statements cannot be accepted as competent evidence.  A diagnosis of hypertension requires blood pressure readings or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently-diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (recognizing the requirement that a veteran present medical nexus evidence relating currently-diagnosed arthritis to in-service back injury).  

In sum, for the above reasons, the preponderance of evidence is against granting the appeal on any theory of entitlement for service connection, including as due to herbicide exposure; hence, the appeal as to this issue is denied.  There is no reasonable doubt to be resolved as to this issue. 

Kidney Disorder

The Veteran contends that his kidney disorder is secondary to hypertension.  He is currently diagnosed with chronic renal insufficiency and is on dialysis.  He has also reported a history of a kidney malignancy and underwent a left kidney nephrectomy in 2013.  He does not contend that either kidney disorder is directly related to service.  Likewise, service treatment records are negative for carcinoma of the kidney or renal insufficiency.  Further, while malignancies are entitled to the one-year presumption under 38 C.F.R. § 3.309(a), the evidence indicates that he did not develop kidney cancer until decades after discharge from service, which also weighs against continuity of symptomatology.  Therefore, entitlement to a kidney disorder is not warranted on a direct or presumptive basis.

The Veteran's primary assertion is that chronic renal insufficiency is due to hypertension.  This relationship is supported by a December 2011 VA examination report which noted that he had chronic renal insufficiency secondary to hypertension.  As noted above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury; however, in this case, the claim for hypertension has been denied.  As service-connection is not warranted for hypertension, chronic renal insufficiency due to hypertension is similarly not warranted on a secondary basis.

As to entitlement for service connection based on exposure to herbicides, while various types of cancer are noted to be presumptive disorders under 38 C.F.R. § 3.309(e), kidney cancer is not included.  Therefore, service connection on the basis of presumed exposure to Agent Orange is denied.

These findings are supported in a January 2014 VA examination.  The examiner noted diagnoses of kidney cell carcinoma and chronic renal failure with a history of left nephrectomy in August 2013 and removal of a kidney tumor prior to that date.  The examiner stated that the Veteran's current kidney disorder (which the Board interprets as meaning renal failure) was most likely secondary to the previous malignancies requiring bilateral nephrectomies, and not secondary to hypertension.  She noted that kidney cancer is not presumptively related to exposure to Agent Orange.  

This opinion is adequate as the examiner reviewed the claims folder, considered the Veteran's reported history, and provided an adequate rationale for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, based on the competent evidence of record, the Board concludes that the currently-diagnosed kidney disorders are not related to or caused by active duty service.  Therefore, service connection on a direct, presumptive, and secondary basis is denied.

The Board has considered the Veteran's lay statements that his kidney carcinoma was the result of herbicide exposure during service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

As a layperson, however, under the particular facts of this case where there is no evidence of kidney cancer in service and there is evidence against a causal nexus between herbicide exposure and kidney cancer, the Veteran is not capable of making medical conclusions relating kidney cancer to herbicide exposure in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" disorder beyond lay competency to diagnose).  

Kidney cancer is a complex disorder which requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  A diagnosis of kidney cancer requires clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (recognizing the requirement that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a kidney disorder under all theories advanced by the Veteran and reasonably raised by the evidence of record. The benefit of the doubt doctrine is therefore not for application and the appeal is denied. 

Finally, the Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a July 2007 letter, the RO notified the Veteran of the evidence needed to substantiate the present claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's VA and service treatment records, post-service private treatment records, and lay statements.  Further, he was afforded a VA examination in January 2014, and an addendum medical opinion was obtained in April 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons stated above, the January 2014 VA examination and April 2016 VA addendum medical opinion are adequate.  

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  He has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duties in the development of the claims.


ORDER

Service connection for hypertension is denied.

Service connection for a kidney disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


